Exhibit 10.8

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made on             , 2011 between Morgan’s Foods, Inc. an
Ohio corporation (“Corporation”) and                      a director or officer
of the Company (“Indemnitee”).

WHEREAS, Indemnitee is a director or officer (or both) of Corporation and in
such capacity or capacities is performing a valuable service for Corporation;
and

WHEREAS, the shareholders of Corporation have adopted regulations (the
“Regulations”) providing for the indemnification of the officers, directors,
agents and employees of Corporation to the maximum extent authorized by
Section 1701.13(E) of the Ohio Revised Code (the “State Statute”); and

WHEREAS, such Regulations and the State Statute specifically provide that they
are not exclusive, and such statute thereby contemplates and the Regulations
specifically provide that contracts may be entered into between Corporation and
directors or officers thereof with respect to indemnification; and

WHEREAS, developments with respect to D & O Insurance and with respect to the
application, amendment and enforcement of statutory and corporate
indemnification provisions generally have raised questions concerning the
adequacy and reliability of the protection afforded to directors and officers
thereby: and

WHEREAS, the Corporation and Indemnitee further recognize that directors and
officers may be exposed to certain risks not covered by D&O Insurance.

WHEREAS, in order to resolve such questions and thereby induce Indemnitee to
serve as a director or officer (or both), Corporation has determined and agreed
to enter into this contract with Indemnitee;

NOW, THEREFORE, in consideration of Indemnitee’s service as a director or
officer (or both) after the date hereof, the parties hereto agree as follows:

1. Indemnification of Indemnitee. Without limiting any other provision herein,
Corporation hereby agrees to hold harmless and indemnify Indemnitee to the full
extent authorized or permitted by the provisions of the State Statute, or by any
amendment thereof, or by any statutory provisions authorizing or permitting
indemnification that are adopted after the date hereof.

2. Insurance.

(a) Subject only to the provisions of Section 2(b) hereof, Corporation hereby
agrees that, so long as Indemnitee shall continue to serve as a director or
officer of Corporation (or shall continue at the request of Corporation to serve
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise), and thereafter so long as Indemnitee
shall be subject to any possible claim or threatened, pending or completed
action, suit or proceeding, whether civil, criminal or investigative, by reason
of the fact that Indemnitee was a director or officer of Corporation (or served
in any of said other capacities), Corporation will make reasonable efforts from
time to time to purchase and maintain in effect for the benefit of Indemnitee
one or more valid, binding and enforceable policy or policies of D & O
insurance.



--------------------------------------------------------------------------------

(b) Corporation shall not be required to obtain or maintain said policy or
policies of D & O insurance in effect if said insurance is not reasonably
available or if, in the reasonable business judgment of the then directors of
Corporation, either (i) the premium cost for such insurance is substantially
disproportionate to the amount of coverage or (ii) the coverage provided by such
insurance is so limited by exclusions that there is insufficient benefit from
such insurance.

(c) In the event Corporation does not purchase and maintain in effect said
policy or policies of D & O Insurance pursuant to the provisions of Section 2(b)
hereof, Corporation agrees to hold harmless and indemnify Indemnitee to the full
extent of the coverage which would otherwise have been provided for the benefit
of Indemnitee if the policy most recently in effect had remained in effect on
the terms and conditions provided therein prior to expiration.

3. Additional Indemnity. Subject only to the exclusions set forth in Section 4
hereof, Corporation hereby further agrees to hold harmless and indemnify
Indemnitee:

(a) Against any and all expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with any threatened, pending or completed action suit or proceeding,
whether civil, criminal, administrative or investigative (including an action by
or in the right of the Corporation), to which Indemnitee is, was or at any time
becomes a party, or is threatened to be made a party, by reason of the fact that
Indemnitee is, was or at any time becomes a director, officer, employee or agent
of Corporation, or is or was serving or at any time serves at the request of
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise; and

(b) Otherwise to the fullest extent as may be provided on Indemnitee by
Corporation under the nonexclusivity provisions of the Regulations and the State
Statute.

4. Limitations on Additional Indemnity. No indemnity pursuant to Section 3
hereof shall be paid by Corporation:

(a) except to the extent the aggregate of losses to be indemnified thereunder
exceeds the sum of $1,000 plus the amount of such losses for which the
Indemnitee is indemnified either pursuant to Section 1 or 2 hereof or pursuant
to any D & O insurance purchased and maintained by the Corporation;

(b) in respect of remuneration paid to Indemnitee if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law;

(c) on account of any suit in which judgment is rendered against a director for
an accounting of profits made from the purchase or sale by Indemnitee of
securities of Corporation pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto, or similar provisions of
any federal, state or local statutory law;

(d) on account of Indemnitee’s conduct which is finally adjudged to have been
knowingly fraudulent, deliberately dishonest or willful misconduct;

(e) if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful; or

 

2



--------------------------------------------------------------------------------

(f) Any action in which the only liability asserted against a Indemnitee who is
or was a director of the Corporation is pursuant to Section 1701.95 of the Ohio
Revised Code.

5. Continuation of Indemnity. All agreements and obligations of Corporation
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of Corporation (or is serving at the request of
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal or investigative, by reason of the fact that Indemnitee was a director
or officer of Corporation or serving in any other capacity referred to herein.

6. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of the commencement of any action, suit or proceeding, Indemnitee will,
if a claim in respect thereof is to be made against Corporation under this
Agreement, notify Corporation of the commencement thereof; but the omission so
to notify Corporation will not relieve it from any liability which it may have
to Indemnitee otherwise than under this Agreement. With respect to any such
action, suit or proceeding as to which Indemnitee notifies Corporation of the
commencement thereof:

(a) Corporation will be entitled to participate therein at its own expense; and,

(b) Except as otherwise provided below, to the extent that it may wish,
Corporation will be entitled jointly with any other indemnifying party similarly
notified to assume the defense thereof, with counsel satisfactory to Indemnitee.
After notice from Corporation to Indemnitee of its election so to assume the
defense thereof, Corporation will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ its
counsel in such action, suit or proceeding but the fees and expenses of such
counsel incurred after notice from Corporation of its assumption of the defense
thereof shall be at the expense of Indemnitee unless (i) the employment of
counsel by Indemnitee has been authorized by Corporation, (ii) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between
Corporation and Indemnitee in the conduct of the defense of such action, or
(iii) Corporation shall not in fact have employed counsel to assume the defense
of such action, in each of which cases the fees and expenses of counsel shall be
at the expense of Corporation. Corporation shall not be entitled to assume the
defense of an action, suit or proceeding brought by or on behalf of Corporation
or as to which Indemnitee shall have made the conclusion provided for in
(ii) above; and,

(c) Corporation shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. Corporation shall not settle any action or claim in any manner
which would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither Corporation nor Indemnitee will unreasonably withhold
their consent to any proposed settlement.

7. Repayment of Expenses. Indemnitee agrees that Indemnitee will reimburse
Corporation for all reasonable expenses paid by Corporation in defending any
civil or criminal action, suit or proceeding against Indemnitee in the event and
only to the extent that it shall be ultimately determined that Indemnitee is not
entitled to be indemnified by Corporation for such expenses under the provisions
of the State Statute, the Regulations, this Agreement or otherwise.

 

3



--------------------------------------------------------------------------------

8. Enforcement.

(a) Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on Corporation hereby in order to
induce Indemnitee to continue as a director or officer (or both) of the
Corporation, and acknowledges that Indemnitee is relying upon this Agreement in
continuing in such capacity or capacities.

(b) If Indemnitee is required to bring any action to enforce rights or to
collect moneys due under this Agreement and is successful in such action,
Corporation shall reimburse Indemnitee for all of Indemnitee’s reasonable fees
and expenses in bringing and pursuing such action.

9. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.

10. Prior Agreements. This Agreement shall supersede any other agreements
entered into prior to the date of this Agreement between the Corporation and the
Indemnitee concerning the subject matter of this Indemnification Agreement.

11. Governing Law; Binding Effect; Amendment and Termination.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Ohio.

(b) This Agreement shall be binding upon Indemnitee and upon Corporation, its
successors and assigns, and shall inure to the benefit of Indemnitee, his heirs,
personal representatives and assigns, and to the benefit of corporation, its
successors and assigns.

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

MORGAN’S FOODS, INC. By:  

 

  Leonard Stein-Sapir   Chairman of the Board and Chief   Executive Officer  

 

  (Director or Officer Name)

 

4